884 A.2d 1025 (2005)
276 Conn. 902
Gary SADLER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 28, 2005.
Veronica Maria Tomasic, special public defender, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner Gary Sadler's petition for certification for appeal from the Appellate *1026 Court, 90 Conn.App. 702, 880 A.2d 902 (2005), is denied.
NORCOTT, J., did not participate in the consideration or decision of this petition.